Case 2:18-cv-00086-SJF-AKT Document 75-1 Filed 07/28/20 Page 1 of 7 PageID #: 446




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 DWAYNE J. SCOTT and DERELL J. MEYNARD,
 individually and on behalf of all others similarly         Case No.: 18-cv-00086-SJF-AKT
 situated,
                                                            PLAINTIFFS’ CORRECTED
                                                            PRE-CLASS CERTIFICATION
                                              Plaintiffs,   INTERROGATORIES AND
                                                            REQUESTS FOR
                       -against-                            PRODUCTION OF
                                                            DOCUMENTS TO
 WHOLE FOODS MARKET GROUP, INC.                             DEFENDANT


                                             Defendant.


 PROPOUNDING PARTY:           Plaintiffs

 RESPONDING PARTY:            Whole Foods Market Group, Inc.

 DATE SERVED:                 October 22, 2019

 DATE RESPONSE DUE:           November 21, 2019

 SET:                         1


        Pursuant to Rules 26, 33, 34 of the Federal Rules of Civil Procedure, the Local Rules of

 the United States District Court of the Eastern District of New York (“Local Rules”), and the

 Order of the Honorable Sandra J. Feuerstein, USDJ filed on April 10, 2019 (ECF No. 19)

 Plaintiffs DWAYNE J. SCOTT and DERELL J. MEYNARD (“Named Plaintiffs”) serve upon

 Defendant the following Corrected Pre-Class Certification Interrogatories and Requests for

 Production of Documents.

                                           DEFINITIONS

        1.      New York employee means any non-exempt (hourly) employee of Defendant,

 other than Store Manager or Assistant Store Manager, who was employed by Defendant in the
Case 2:18-cv-00086-SJF-AKT Document 75-1 Filed 07/28/20 Page 2 of 7 PageID #: 447




 State of New New York at any time during the “relevant time period”.

         2.       “Relevant time period” means from January 5, 2012 until April 27, 2012.

         3.       Communication. The term “communication” means the transmittal of information

 (in the form of facts, ideas, inquiries or otherwise).

         4.       Document. The term “document” is defined to be synonymous in meaning and

 equal in scope to the usage of the term “documents or electronically stored information” in Fed.

 R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document within the meaning

 of this term.

         5.       Identify (with respect to documents). When referring to documents, “to identify”

 means to give, to the extent known, the (i) type of document; (ii) general subject matter; (iii) date

 of the document; and (iv) author(s), addressee(s) and recipient(s). In the alternative, the responding

 party may produce the documents, together with identifying information sufficient to satisfy Fed.

 R. Civ. P. 33(d).

         6.       Parties. The terms “plaintiff” and “defendant” as well as a party’s full or

 abbreviated name or a pronoun referring to a party mean the party and, where applicable, its

 officers, directors, employees, partners, corporate parent, subsidiaries or affiliates. This definition

 is not intended to impose a discovery obligation on any person who is not a party to the litigation.

         7.       Person. The term “person” is defined as any natural person or any legal entity,

 including, without limitation, any business or governmental entity or association.

         8.       Concerning. The term “concerning” means relating to, referring to, describing,

 evidencing or constituting.

         9.       All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

 encompassing any and all.
Case 2:18-cv-00086-SJF-AKT Document 75-1 Filed 07/28/20 Page 3 of 7 PageID #: 448




        10.       And/Or. The connectives “and” and “or” shall be construed either disjunctively or

 conjunctively as necessary to bring within the scope of the discovery request all responses that

 might otherwise be construed to be outside of its scope.

        11.       Identify (with respect to persons). When referring to a person, “to identify” means

 to give, to the extent known, the person’s full name, present or last known address, and when

 referring to a natural person, additionally, the present or last known place of employment. Once a

 person has been identified in accordance with this subparagraph, only the name of that person need

 be listed in response to subsequent discovery requesting the identification of that person.

                       SPECIFIED FORMAT FOR PRODUCTION OF ESI

        Plaintiffs request that scanned images be produced in text-searchable .pdf format.

 Plaintiffs request that electronically stored information contained in databases be produced in .csv,

 .xls or another format supported by Microsoft Excel.

                                       INTERROGATORIES

         1.       Identify all persons who are believed or known by Defendant to have any

 knowledge concerning the subject matter of this action, or the issues raised by either the complaint

 or Defendant’s answer, or that relate to any claims for damages raised in the complaint or defenses

 raised in Defendant’s answer, and specify in detail the facts, events, issues and subject matter about

 which each such person has knowledge. Please also provide a description of documents that

 Defendant believes are in each such person's possession. To the extent that Defendant objects to

 communication between Plaintiffs’ counsel and any person identified in response to this

 interrogatory, please state with specificity the basis for the objection, and the reasons therefor.

         2.       Identify all persons who were involved in processing payroll for New York

 employees during the relevant time period, and briefly describe the person’s role in the payroll
Case 2:18-cv-00086-SJF-AKT Document 75-1 Filed 07/28/20 Page 4 of 7 PageID #: 449




 process.

         3.      List the titles of New York employees.

         4.      For each title listed in response to Interrogatory No. 3, state the following

 information during the relevant time period: (1) the frequency of pay (weekly, bi-weekly,

 semimonthly, other), (2) the regular payday designated by the Defendant pursuant to NYLL 191.

         5.      For each title listed in response to Interrogatory No. 3, list the dates of all paydays,

 and for each pay date, state the first day and the last day of the pay period covered by the payment

 of wages.

         6.      For each title listed in response to Interrogatory No. 3, state the total combined

 number of employees that held each job title during the relevant time period.

         7.      State the following information for each Named Plaintiff: (i) date of hire; (ii) job

 title(s) and dates on which such job title(s) were held; (ii) regular rate(s) of pay and the dates on

 which those rates were in effect; (iii) all employment locations and the dates employed at each

 location; (iv) Plaintiffs date of separation from employment, and (v) the stated reasons for

 separation.

         8.      State the date on which the Defendant became aware of the requirement to pay

 manual workers weekly under NYLL 191.

         9.      Identify all persons involved in any application by Defendant to the New York

 State Department of Labor to pay manual worker’s less frequently than weekly under NYLL 191.

                                    DOCUMENT REQUESTS

         1.      Documents, electronically stored information, and tangible things that the

 Defendant has in its possession, custody, or control and may use to support its claims or defenses,

 unless the use would be solely for impeachment.
Case 2:18-cv-00086-SJF-AKT Document 75-1 Filed 07/28/20 Page 5 of 7 PageID #: 450




         2.       Job descriptions for the titles listed in response to Interrogatory No. 3 in effect

 during the relevant time period.

         3.       Documents concerning the duties, experience, educational requirements,

 qualifications, skills, physical requirements, work environment and employment conditions of the

 titles listed in response to Interrogatory No. 3.

         4.       Documents concerning the worker’s compensation classifications of the titles

 listed in response to Interrogatory No. 3.

         5.       Documents concerning the timing and frequency of pay of New York employees

 in effect during the relevant time period.

         6.       For each payment of wages to New York employees between December 1, 2011

 until May 31, 2012, documents concerning the following: the date of payment of wages, the dates

 of work covered by that payment of wages; name of employee; title of employee; gross wages;

 deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular hourly

 rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the

 number of overtime hours worked.

         7.       Payroll summaries by job title for New York employees between December 1,

 2011 until May 31, 2012 showing total weekly gross earnings, dates of payment of wages, and

 dates of work covered by the payment of wages.

         8.       Documents concerning the Defendant’s timing and frequency of pay policies in

 effect for New York employees during the relevant time period.

         9.       Documents concerning the number of employees holding each job title identified

 in response to Interrogatory No. 3 during the relevant time period.

         10.      All employee handbooks covering New York employees in effect during the
Case 2:18-cv-00086-SJF-AKT Document 75-1 Filed 07/28/20 Page 6 of 7 PageID #: 451




 relevant time period.

           11.    Documents concerning the Named Plaintiffs. These documents include, without

 limitation, Plaintiffs’ employment/personnel files, applications for employment, payroll forms,

 termination forms, hire forms, complaints, written reprimands, comments, write-ups, tax forms,

 shopper's reports, and email messages, as well as all documents containing personnel information

 for the Plaintiffs, without limitation as to time period.

           12.    For each payment of wages to the Named Plaintiffs between December 1, 2011

 until May 31, 2012, documents concerning the following: the date of payment of wages, the dates

 of work covered by that payment of wages; name of employee; gross wages; deductions;

 allowances, if any, claimed as part of the minimum wage; net wages; the regular hourly rate or

 rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the number

 of overtime hours worked.

           13.    Employee handbooks covering the Named Plaintiffs in effect during the relevant

 time period.

           14.    Job descriptions for titles held by the Named Plaintiffs during the relevant time

 period.

           15.    Documents concerning the duties, experience, educational requirements,

 qualifications, skills, physical requirements, work environment and employment conditions of the

 titles held by Named Plaintiffs during the relevant time period.

           16.    Documents concerning any application by Defendant for permission to pay

 manual workers less frequently than weekly under NYLL 191.

           17.    Communications between Defendant and the New York State Department of

 Labor concerning any application for permission to pay manual workers less frequently than
Case 2:18-cv-00086-SJF-AKT Document 75-1 Filed 07/28/20 Page 7 of 7 PageID #: 452




 weekly under NYLL 191.

 Dated:          Glen Cove, New York
                 October 22, 2019

                                                    Moser Law Firm, PC
                                                    Attorneys for Plaintiff



                                                    _________________________
                                                    By: Steven John Moser
                                                    3 School Street, Suite 207B
                                                    Glen Cove, New York 11542
                                                    Tel: 516-671-1150
                                                    Fax: 516-882-5420
                                                    smoser@moseremploymentlaw.com


 TO:      Pardo, Christopher CPardo@hunton.com
          Rothschild, Anna ARothschild@hunton.com
